DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The replacement drawing of 5 August 2021 is acceptable.
Specification
Entry of the amendment to the specification of 5 August 2021 is approved.
Claim Interpretation
Claims 23,24, and 27-29 are “system claims”.  Performing a 35 U.S.C. 101 analysis it is considered that claims 23,24,27-30 are apparatus claims and not method claims since it appears from the claim language that Applicant intends to recite apparatus claims and not method claims.  Accordingly method limitations and claim limitations given to the workpiece are not given patentable weight.  Claims 31-33 and 36-38 are considered to be apparatus claims.  Claims 40,41, and 44-46 are method claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,895,771 in view of Ranalli in U.S. Patent No. 5,662,762 and Broer et al. in U.S. Patent No. 5,954,974. Claim 1 of U.S. Patent No. 9,895,771 meets all of the limitations of claims 40 and 41 except “wherein the separation of the coating occurs at wavelength with a low transmissivity with respect to the coating”.  Ranalli teaches using a carbon dioxide laser for separating the coating using a temperature gradient that therefore heats the coating to a critical temperature (see column 3, lines 26-36). Broer et al. teaches using a pulsed carbon dioxide laser for greater control and that a carbon dioxide laser has a wavelength from 9.4 to 11 microns (see column 2, lines 51-58) that partially overlaps the claimed range of 2.0 to 10.6 microns of instant claim 40 . It would have been obvious to adapt claim 1 of U.S. Patent No. 9,895,771 in view of claim 11 of U.S. Patent No. 9,895,771 to provide this to prevent overheating of the surface beneath the coating.
Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,895,771 in view of Ranalli  of U.S. Patent No. 9,895,771 in view of Ranalli and Broer et al. and claim 7 of U.S. Patent No. 9,895,771 to provide this to convert the diamond-like carbon to vapor phase carbon dioxide before it is collected.
Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,895,771 in view of Ranalli and Broer et al. as applied to claim 40, and further in view of claim 8 of U.S. Patent No. 9,895,771. Claim 8 of U.S. Patent No. 9,895,771 teaches wherein the surface temperature of the first position is elevated so that the calcium oxide, magnesium oxide, aluminum oxide, and silicon oxide are separated from the surface by disrupting one or more chemical bonds. It would have been obvious to adapt claim 1 of U.S. Patent No. 9,895,771 in view of Ranalli, Broer et al.  and claim 8 of U.S. Patent No. 9,895,771 to provide this so that calcium oxide, magnesium oxide, aluminum oxide and silicon oxide are separated from the surface by disrupting one or more chemical bonds.
 Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,895,771 in view of  Ranalli et al., and Broer et al.  as applied to claim 40, and further in view of claim 3 of  of U.S. Patent No. 9,895,771 in view of  Ranalli et al., Broer et al., and claim 3 of U.S. Patent No. 9,895,771 to provide this to reduce the hexavalent chromium to trivalent chromium.
Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,895,771 in view of  Ranalli  and  Broer et al. as applied to claim 40, and further in view of claim 10 of U.S. Patent No. 9,895,771. Claim 10 of U.S. Patent No. 9,895,771 teaches wherein the heat conduction into the surface from the laser pulse is limited to prevent damage to the surface. It would have been obvious to adapt claim 1 of U.S. Patent No. 9,895,771 in view of  Ranalli, Broer et al. and claim 10 of U.S. Patent No. 9,895,771 to provide this to prevent damage to the surface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 23,27,28,29,31, and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Ranalli in U.S. Patent No. 5,662,762 in view of  Broer et al. in U.S. Patent No. 5,954,974 and  Ferguson in U.S. Patent No. 5,780,806.  Ranalli discloses a laser based coating removal system comprising: a laser source (carbon dioxide laser) that emits a continuous wave laser beam that elevates a temperature (see column 3, lines 26-33) to break the bond between the coating and the substrate. Ranalli does not disclose using a pulsed laser beam and does not disclose a waste collector.  Broer et al. teaches using a pulsed carbon dioxide laser as permitting more precise control over the total energy dose delivered (see column 2, lines 57-59) and that the carbon dioxide laser has a wavelength that falls in the range of 9-11.8 microns (see column 4, lines 51-53), that overlaps the claimed range of 2.0 to 10.6 microns in instant claim 23.    Ferguson teaches a waste collector (particle collection cell (element . 
 Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ranalli  in view of Broer et al. and Ferguson as applied to claim 31 above, and further in view of Thomas et al. in U.S. Patent Application Publication No. 2009/0007933. Thomas et al. teach using as a router a beam splitter (element 20, that is a half mirror) to measure the energy of the laser beam and deflectors 21 and 22, that are considered to be scanning optics (see column 3, lines 5-17).  It would have  been obvious to adapt Ranalli in view of Broer et al., Ferguson and Thomas et al. to provide this to measure the energy of the laser beam and to scan the laser beam across the surface of the coating.
Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ranalli  in view of Broer et al. and Ferguson as applied to claim 40 above, and further in view of  Harada et al. in U.S. Patent Application Publication No. 2011/0203468. Harada et al. teach that the coating is a diamond like carbon (see paragraph 156) and that the surface temperature of the first position is elevated to an oxidation temperature of the diamond-like carbon and is converted to vapor-phase carbon dioxide before it is collected (See paragraph 157). It would .
 Claims 45 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ranalli in view of Broer and Ferguson et al. in U.S. Patent No. 5,780,806 as applied to claim 40 and further in view of Qi et al. in U.S. Patent Application Publication No. 2011/0168679 and Motelica- Heino et al. in the article “Macro and microchemistry of trace metals in vitrified domestic wastes by laser ablation ICP-MS and scanning electron ...” (cited in an IDS). Qi et al. teach laser ablating a coating comprising a mixture of calcium oxide, magnesium oxide, aluminum oxide, and silicon oxide. Motelica-Heino et al. teach laser ablating a vitrified material containing Silica, SiOz (that is considered to be silicon oxide), CaO and AlzO3 (aluminum oxide) (see second column, last paragraph of page 409) for subsequent testing. It would have been obvious to adapt Ranalli in view of Broer et al., Ferguson in view of Qi et al. and Motelica-Heino to provide this to permit laser ablation of coatings of vitrified contaminant material comprising a mixture of calcium oxide, magnesium oxide, aluminum oxide, and silicon oxide.
Claim 46 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ranalli in view of Broer et al. and Ferguson et al. as applied to claim 41 in .
Applicant's arguments filed 5 August 2021 have been fully considered but they are not persuasive.  Ranalli  in U.S. Patent No. 5,662,762 discloses a laser based coating removal system comprising: a laser source (carbon dioxide laser) that emits a continuous wave laser beam that elevates a temperature (see column 3, lines 26-33) to break the bond between the coating and the substrate. Broer et al. in U.S. Patent No. 5,954,974 teaches using a pulsed carbon dioxide laser as permitting more precise control over the total energy dose delivered (see .    
Allowable Subject Matter
Claims 24, 33 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
20.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.